FILED
                            NOT FOR PUBLICATION                            FEB 24 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10085

               Plaintiff - Appellee,             D.C. No. 5:13-cr-00422-LHK

  v.
                                                 MEMORANDUM*
ELSA ROQUEZ DE QUEVEDO,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Northern District of California
                      Lucy H. Koh, District Judge, Presiding

                           Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Elsa Roquez de Quevedo appeals from the district court’s judgment and

challenges the 30-month sentence imposed following her guilty-plea conviction for

illegal reentry following deportation, in violation of 8 U.S.C. § 1326. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Roquez de Quevedo contends that the district court’s characterization of her

prior drug offenses as involving “sophisticated” conduct was erroneous and

resulted in a substantively unreasonable sentence. The district court did not abuse

its discretion in imposing Roquez de Quevedo’s sentence. See Gall v. United

States, 552 U.S. 38, 51 (2007). The record supports the district court’s

characterization of Roquez de Quevedo’s conduct. The below-Guidelines sentence

is substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors

and the totality of the circumstances, including Roquez de Quevedo’s criminal

history and prior deportations. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                   14-10085